Citation Nr: 1730217	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-48 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder. 

2.  Entitlement to an initial compensable rating for ligamentous injury of the left ankle prior to March 18, 2016, and a rating in excess of 10 percent after that date. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1988 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder. 

2.  In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for ligamentous injury of the left ankle prior to March 18, 2016, and to a rating in excess of 10 percent after that date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable rating for ligamentous injury of the left ankle prior to March 18, 2016, and to a rating in excess of 10 percent after that date, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a Veteran or by his or her authorized representative. Id. 

In a December 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of all remaining issues.  As to these issues there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder is dismissed.

The appeal on the issue of entitlement to an initial compensable rating for ligamentous injury of the left ankle prior to March 18, 2016, and to a rating in excess of 10 percent after that date, is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


